 


114 HR 1522 IH: To amend the Internal Revenue Code of 1986 to extend and improve the Indian coal production tax credit.
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1522 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Mr. Zinke (for himself, Mr. Kelly of Pennsylvania, Mrs. Kirkpatrick, Mr. Rangel, Mr. Johnson of Ohio, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend and improve the Indian coal production tax credit. 
 
 
1.Extension and improvement of Indian coal production tax credit 
(a)Repeal of limitation based on date facility is placed in serviceParagraph (10) of section 45(d) of the Internal Revenue Code of 1986 is amended to read as follows:  (10)Indian coal production facilityThe term Indian coal production facility means a facility that produces Indian coal.. 
(b)Repeal of limitation on period during which coal must be produced and sold; treatment of sales to related partiesSection 45(e)(10)(A) of such Code is amended by striking per ton of Indian coal— and all that follows and inserting the following: per ton of Indian coal— 
(i)produced by the taxpayer at an Indian coal production facility, and (ii)sold (either directly by the taxpayer or after sale or transfer to one or more related persons) to an unrelated person.. 
(c)Repeal of limitation on treatment as a specified credit 
(1)In generalSection 38(c)(4)(B) of such Code is amended by redesignating clauses (iv) through (ix) as clauses (v) through (x), respectively, and by inserting after clause (iii) the following new clause:  (iv)the credit determined under section 45 to the extent that such credit is attributable to section 45(e)(10) (relating to Indian coal production facilities),. 
(2)Conforming amendmentSection 45(e)(10) of such Code is amended by striking subparagraph (D). (d)Effective dateThe amendments made by this section shall apply to coal produced and sold after the date of the enactment of this Act, in taxable years ending after such date. 
 
